—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated April 3, 1997, which granted the defendants’ motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff, Mahomed Ramirez, was injured while playing on premises owned by the defendants when a stick thrown by his friend struck him in the left eye.
It is firmly established that “[a]n intervening act will be deemed a superseding cause and will, serve to relieve [the] defendant of liability when the act is of such an extraordinary nature or so attenuates [the] defendant’s negligence from the ultimate injury that responsibility for the injury may not be reasonably attributed to the defendant” (Kush v City of Buffalo, 59 NY2d 26, 33). The hurling of the stick by the infant plaintiff’s friend constituted a superseding cause, which so attenuated any alleged negligence by the defendants from the ultimate injury that the imposition of liability would be unreasonable under the circumstances (see, Elardo v Town of Oyster Bay, 176 AD2d 912).
The plaintiffs’ remaining contention is meritless.
Rosenblatt, J. P., Sullivan, Joy and Luciano, JJ., concur.